Wendell L. Griffen, Judge, concurring. I agree to reverse and remand in this case because it is plain that appellant was arrested on an invalid warrant issued by governmental agencies. Further, it is the State’s burden to demonstrate that the good-faith exception is warranted. See McGhee v. State, 25 Ark. App. 132, 752 S.W. 2d 303 (1988). Pursuant to United States v. Leon, 468 U.S. 897 (1984), and Arizona v. Evans, 514 U.S. 1 (1995), the State was required to show that the error was not the result of police conduct. Because the record does not demonstrate where the error in failing to remove the quashed warrant lies, the State failed to meet its burden of proof that the good-faith exception should apply. While I agree with the result reached in this case, I write separately to state my belief that through Leon, supra, and its progeny, the United States Supreme Court has propounded a hypertechnical and extra-Constitutional rule whereby application of the good-faith exception turns on whether the error results from a mistake by the police, as opposed to some other governmental entity. Leon and Evans purport to limit application of the good-faith exception only where the deterrent purposes of the Fourth Amendment are furthered by its application. Such a rule disregards the fact that the purpose of the Fourth Amendment is to provide prophylactic protection against unreasonable searches and seizures by the government. See United States v. Verdugo Urquidez, 494 U.S. 259, 266 (1990) (stating, “[t]he available historical data show, therefore, that the purpose of the Fourth Amendment was to protect the people of the United States against arbitrary action by their own Government. . . .”); and Delaware v. Prouse, 440 U.S. 648, 653-54 (1979) (stating, “[t]he essential purpose of the proscriptions in the Fourth Amendment is to impose a standard of ‘reasonableness’ upon the exercise of discretion by government officials”). The Fourth Amendment does not draw a distinction between police conduct and conduct by other government officials. Thus, I do not understand the Fourth Amendment to insulate evidence seized as a result of a warrantless search, absent reasonable cause, where the warrant was issued as the result of governmental action merely because that action was not police-based. However dutiful the officer may have been in following police procedure when effecting appellant’s arrest, the decisive truth is that there was no constitutional justification for appellant’s arrest. Therefore, we should not decide this and similar cases on the supposed “good faith” of the police, nor should it matter whether a warrantless search or seizure occurred because the police or other governmental agent has followed agency procedures. The Fourth Amendment is not the servant of the government nor does it exist to protect governmental procedures. Sadly, judges are now forced by the Leon and Evans holdings to pigeonhole governmental conduct that plainly results in an unreasonable search and seizure in order to determine whether such conduct will be sanctioned under the Fourth Amendment. Larry D. Vaught, Judge, concurring. I agree that the evidence seized from appellant after his arrest (on an invalid warrant) must be suppressed. I write separately to emphasize that the arresting officer acted properly in making the arrest, and would have been derelict in his duty had he not made the arrest. I also write to point out that the decisions of the Supreme Court of the United States in United States v. Leon, 468 U.S. 897 (1984), and Arizona v. Evans, 514 U.S. 1 (1995), indicate that the application of the exclusionary rule is appropriate even though the officer acted reasonably. Although the Evans court declined to address the issue of whether one police agency could rely on faulty information from another police agency in good faith, the Court’s reasoning leads me to the conclusion that it may not. In discussing the application of the exclusionary rule the Court noted: The question of whether the exclusionary rule’s remedy is appropriate in a particular context has long been regarded as an issue separate from the question whether the Fourth Amendment rights of the party seeking to invoke the rule were violated by police conduct. Id. at 10 (quoting Illinois v. Gates, 462 U.S. 213, 223 (1983)). The Fourth Amendment rights of the appellant were indeed violated when he was arrested on an invalid warrant. That question is not at issue. The only question is whether the exclusionary rule is applicable or if the good-faith exception of Leon prevails. The exclusionary rule is a remedial device whose application has been restricted to instances where its objectives are thought most efficaciously served. Leon, supra. Deterrence is the only objective of the rule, and “[w]here ‘the exclusionary rule does not result in appreciable deterrence, then, clearly, its use ... is unwarranted.’ ” Evans, 514 U.S. at 11 (quoting United States v. Janis, 428 U.S. 433, 454 (1976)). Accordingly, in Leon, the Court held that an officer would not be deterred by applying the rule to evidence obtained pursuant to a search warrant, issued by a magistrate, which was later found to be invalid. The Arkansas Supreme Court, following Leon, determined that the exclusionary rule is not applicable where officers search a house, pursuant to a warrant, where the judge found that the information supplied by the officers was sufficient to establish probable cause, even if the supreme court later determines that the information did not establish the requisite probable cause to search. Yancey v. State, 345 Ark. 103, 44 S.W.3d 315 (2001). Thus, in cases where the police officer on the scene commits some error or negligence, the rule would apply because his conduct is susceptible to deterrence. Just as obviously, where the police act in rebanee on a warrant issued by a judge, the rule would not apply because no deterrence to the police officer could be shown. The next logical extension, whether excluding evidence obtained as a result of a court clerk’s error could promote the goal of deterrence, was considered in Evans. The Court denied application of the rule when it was shown that an invalid warrant was left in the computer system by an error of a court clerk. The court reasoned: [T]here is no basis for believing that application of the exclusionary rule in these circumstances will have a significant effect on court employees responsible for informing the police that a warrant has been quashed. Because court clerks are not adjuncts to the law enforcement team engaged in the often competitive enterprise of ferreting out crime, they have no stake in the outcome of particular criminal prosecutions. 514 U.S. at 15 (citation omitted). However, this good-faith exception is not automatic. The State has the burden of proving entitlement to the exception. Leon, supra. In the instant case, Deputy Midgett relied on the NCIC computer reading and the information obtained from the Greene County Sheriffs Office. The State failed to introduce evidence explaining why the warrant (that had been invalid for some three months) was not removed from NCIC after its quashing. Unlike in Evans, we do not know if the error is attributable to the Greene County Sheriffs Office or to the county’s court personnel. Although the State has failed to identify who in Greene County is responsible for the delinquent record-keeping, it is obvious that Clay County is not implicated in the error. It is tempting to conclude that excluding evidence as a result of an error in Greene County will serve no purpose in deterring unlawful searches by law enforcement officers in Clay County. However, it is my opinion that the acknowledged Fourth Amendment violation in Greene County cannot be immunized by merely passing it along to Clay County. Therefore, I conclude that because the Greene County sheriff s officers are part of the “law enforcement team” referred to in Evans, the deterrent effect of the exclusionary rule is applicable and appropriate. Although I hope that the net result of this decision is not to deter officers like Deputy Midgett from performing their duties in a reasonable manner, I believe that the Constitution requires law enforcement to act on reliable information. As pointed out by Justice O’Connor in Evans, “ [c] ertainly the reliability of recordkeep-ing systems deserves no less scrutiny than that of informants.” 514 U.S. at 17 (emphasis in original) (O’Connor, J., concurring). If police agencies are going to rely on computer systems, and I do not suggest that they should not, then they should not rely on them blindly. I conclude my concurrence, just as Justice O’Connor did in Evans, “[w]ith the benefits of more efficient law enforcement mechanisms comes the burden of corresponding constitutional responsibilities.” 514 U.S. at 17-18 (O’Connor, J., concurring).